Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Status of Claims
This is in response to applicant’s filing date of January 28, 2020. Claims 1-20 are currently pending.
                             Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ofer Fridman (US-20180025235-A1) (“Fridman”).
As per claim 1, Fridman discloses globally consistent georeferenced trajectory system (Figure 1) for vehicles, comprising:
a memory to store instructions (Fridman at Para. [0097] discloses “memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100.”); and
 one or more processors using the instructions stored in the memory to perform operations (Fridman at Para. [0155] which discloses “application processor 180 and/or image processor 190 may execute the instructions stored in any of modules 402, 404, 406, and 408 included in memory 140. One of skill in the art will understand that references in the following discussions to processing unit 110 may refer to application processor 180 and image processor 190 individually or collectively.”)including:
 creating a scaffold of a geographic region to be mapped during an initial map build (Fridman at Para. [0291] which discloses “server 1230 may generate a map skeleton 1420 using one or more statistical techniques to determine whether variations in the raw location data 1410 represent actual divergences or statistical errors.” Note that from Para. [0037] of the instant application a scaffold is defined as skeleton map of an area.);
 receiving sensor data generated by vehicle sensors of at least one vehicle (Fridman at Para. [0086] which discloses “an autonomous vehicle may also use stored information, such as information that provides a model of the vehicle's environment when navigating. For example, the vehicle may use GPS data, sensor data (e.g., from an accelerometer, a speed sensor, a suspension sensor, etc.), and/or other map data to provide information related to its environment while the vehicle is traveling”.);
identifying, from the received sensor data, a set of sensor measurements for a geographic region taken by the at least one vehicle, the set of sensor measurements including environment geometry data for the geographic region and trajectory data for the at least one vehicle (Fridman at Para. [0212] discloses “using sensors aboard the one or more vehicles (e.g., cameras, speedometers, GPS, accelerometers, etc.), the trajectories that the one or more vehicles travel along a roadway may be recorded, and the polynomial representation of a preferred trajectory for vehicles making subsequent trips along the roadway may be determined based on the collected trajectories traveled by the one or more vehicles. Similarly, data collected by the one or more vehicles may aid in identifying potential landmarks along a particular roadway.”);
 aligning the environment geometry data with the scaffold (Fridman at Para. [0391] discloses “crowdsourced sparse map may use data from a plurality of drives along a common road segment. This data may be aligned in order to generate a coherent sparse map.”);
 generating a map of the geographic region including the environment geometry data and the scaffold (Fridman at Para. [0246] discloses “sparse map 800 may include a local map 1140 including a road model for assisting with autonomous navigation of vehicles within geographic region 1111. For example, local map 1140 may include target trajectories for one or more lanes associated with road segments 1120 and/or 1130 within geographic region 1111.”); and
 navigating a vehicle using the generated map (Fridman at Para. [0212] discloses that “the collected information, sparse map 800 may be generated and 
As per claim 2, Fridman discloses a system, wherein instructions to perform operations including:
 aligning environment geometry data generated during subsequent map builds to the scaffold to generate a map of the geographic region (Fridman at Para. [0265] discloses “[s]ubsequent drives may be used for further model improvements and in order to accommodate infrastructure change.” Further, at Para. [0315] discloses that “any time instance, the system (e.g., server 1230 or vehicle 1205) may repeat the alignment procedure, and use the map to predict the road location (in the camera coordinate frame) some 1.3 seconds ahead (or any other seconds, such as 1.5 seconds, 1.0 second, 1.8 seconds, etc.).”).
As per claim 3, Fridman discloses a system, wherein further instructions to perform operations including:
 anchoring the map of the geographic region to globally accurate survey control points (Fridman at Para. [0219] discloses “the identified landmarks included in sparse map 800 may serve as navigational anchors from which an accurate position of the vehicle relative to a target trajectory may be determined.”).
As per claim 4, Fridman discloses a system, wherein creating the scaffold of the geographic region to be mapped during the initial map build comprises
 receiving a set of road segments included in a domain of the scaffold and a set of road segments in a map frame domain the scaffold is to support mapping on (Fridman at Para. [0291] discloses that “path within skeleton 1420 may be linked 
 updating the scaffold using the set of road segments included in the scaffold domain and the set of road segments in the map frame domain the scaffold is to support mapping on (Fridman at Para. [0198] discloses “the sparse map may be generated based on data collected during multiple drives of one or more vehicles along a particular roadway. Generating a sparse map using multiple drives of one or more vehicles may be referred to as “crowdsourcing” a sparse map.”).
As per claim 5, Fridman discloses a system, wherein the initial map build further comprises: 
mapping the set of road segments in the map frame domain the scaffold is intended to support mapping on by creating a latitude/longitude polygon enclosing an entire area expected to ever be mapped for the geographic region, where the map frame domain is a largest connected component of road segments inside the map frame domain (Fridman at Para. [0292] discloses that “additional detail may be generated for a sparse map within a segment of a map skeleton … server 1230 may longitudinally align the drives to align the matched landmarks.”), and
 where connectedness is defined using only road segments entirely enclosed by the map frame domain (Fridman at Para. [0406] discloses “the connections between patches with the sets may be adjusted to align more closely with GPS data. 
As per claim 6, Fridman discloses a system, wherein creating the scaffold further comprises running coverage planning and scaffolding algorithms on coverage maps having data that is mappable to equivalent data in the generated map to be provided to the vehicle (Fridman Para. [0321] discloses “skeleton may represent the underlying road structure, and junctions may be found using a mask (e.g., a point connected to at least three others). After the junctions are found, the segments may be the skeleton parts that connect them. To match the drives back to the skeleton, the system may use a Hidden Markov Model.”).
As per claim 7, Fridman discloses a system, wherein creating the scaffold further comprises generating route plans using a list of required, optional, and forbidden lanes to determine a route that visits each required lane in the list of required, optional, and forbidden lanes at least once and does not visit a forbidden lane (Fridman at Para. [0250] which discloses “sparse map 800 may include different trajectories based on different characteristics associated with a user of autonomous vehicles, environmental conditions, and/or other parameters relating to driving … some users may prefer to avoid toll roads, while others may prefer to take the shortest or fastest routes, regardless of whether there is a toll road on the route. The disclosed systems may generate different sparse maps with different trajectories based on such different user preferences or profiles.”).
As per claim 8, Fridman discloses a system, wherein creating the scaffold further comprises creating absolute accuracy constraints for the scaffold (Fridman at 
As per claim 9, Fridman discloses a system, wherein creating the scaffold further comprises placing logs collected for scaffolding in a log set and selecting from the log set a set of logs for each map build (Fridman at Para. [0282] which discloses “may store the navigation information on a non-transitory computer-readable medium, such as a hard drive, a compact disc, a tape, a memory, etc. Server 1230 may generate (e.g., through a processor included in server 1230) at least a portion of an autonomous vehicle road navigation model for the common road segment 1200 based on the navigation information received from the plurality of vehicles 1205, 1210, 1215, 1220, and 1225 and may store the model as a portion of a sparse map.”).
As per claim 10, Fridman discloses a system, wherein creating the scaffold further comprises performing log trajectory estimation and performing a map build using the selected set of logs (Fridman at Para [0282] discloses “Server 1230 may determine a trajectory associated with each lane based on crowdsourced data (e.g., navigation information) received from multiple vehicles (e.g., 1205, 1210, 1215, 1220, and 1225) that travel on a lane of road segment at different times.”).
As per claim 11, Fridman discloses a system, wherein creating the scaffold comprises creating at least two local scaffolds within the geographic region to be mapped during the initial map build, wherein the local scaffolds are separated by a threshold distance (Fridman at Para. [0291] discloses “raw location data 1410 (e.g., GPS data) received from five separate drives … server 1230 may generate a map skeleton 1420 using one or more statistical techniques to determine whether variations in the raw location data 1410 represent actual divergences or statistical errors. Each path within skeleton 1420 may be linked back to the raw data 1410 that formed the path.”).
As per claim 12, Fridman discloses a system, wherein creating the scaffold comprises creating a first scaffold within the geographic region to be mapped during the initial map build and merging a second scaffold within the geographic region with the first scaffold to form a larger scaffold that connects together the first and second scaffolds when the first and second scaffolds are separated by less than a threshold distance (Fridman at Para [0211] discloses “sparse map 800 may include multiple sub-maps. For example, in some embodiments, sparse map 800 may include hundreds, thousands, millions, or more, of sub-maps that may be used in navigating a vehicle. Such sub-maps may be referred to as local maps, and a vehicle traveling along a roadway may access any number of local maps relevant to a location in which the vehicle is traveling. The local map sections of sparse map 800 may be stored with a Global Navigation Satellite System (GNSS) key as an index to the database of sparse map 800.”
As per claim 13, Fridman discloses a system, wherein creating the scaffold comprises:
 (a) receiving as a seed scaffold at least one lane within the geographic region to be mapped during the initial map build (Fridman at Para. [0016] discloses “a 
 (b) determining a furthest point from the seed scaffold within a road graph of the geographic region (Fridman at Para. [0178] discloses “processing unit 110 may determine a look-ahead point (expressed in coordinates as (x.sub.l, z.sub.l)) based on the updated vehicle path constructed at step 572. Processing unit 110 may extract the look-ahead point from the cumulative distance vector S, and the look-ahead point may be associated with a look-ahead distance and look-ahead time.”);
 (c) finding a shortest route from the seed scaffold to the furthest point as part of the scaffold (Fridman at Para. [0250] which discloses “others may prefer to take the shortest or fastest routes”.);
 (d) determining whether all points in the road graph of the geographic region are within a maximum distance dmax from the scaffold (Fridman at Para. [0267] discloses “physical properties may include a physical size (e.g., height, width) of the landmark, a distance from a vehicle to a landmark, a distance between the landmark to a previous landmark, the lateral position of the landmark (e.g., the position of the landmark relative to the lane of travel)”.); and
 (e) when all points in the road graph of the geographic region are within dmax from the scaffold, completing the scaffold (Fridman at Para. [0328] discloses  “searching all pairs of current and mapping FPs that minimize an Euclidean or 
 otherwise, repeating steps (b)-(e) (Fridman at Para. [0356] “[s]erver 1230 may map partially overlapping lanes to the selected reference frame. Server 1230 may continue mapping until all lanes are in the same reference frame.”).
As per claim 14, Fridman discloses a system, wherein creating the scaffold further comprises generating a return route back to the seed scaffold from the furthest point as part of the scaffold, wherein the return route does not follow the shortest route from the seed scaffold to the furthest point (Fridman at Para. [0212] discloses “the trajectories that the one or more vehicles travel along a roadway may be recorded, and the polynomial representation of a preferred trajectory for vehicles making subsequent trips along the roadway may be determined based on the collected trajectories traveled by the one or more vehicles.”).
As per claim 20, Fridman discloses a system, wherein to perform operations including: 
updating the generated map (Fridman at Para. [0143] discloses “position and velocity data can be updated in real time on a continuous basis by an unlimited number of users”.), 
wherein updating the generated map includes ensuring that no part of the selected logs that extends outside of a boundary of the scaffold will be incorporated into a new part of the generated map, limiting updating parts of the generated map that are part of the scaffold (Fridman at Para. [0195] discloses 
 ensuring that each log intersects with the scaffold according to requirements including at least one of a number of overlap segments, a distance of overlap, and a maximum distance in a log from the scaffold (Fridman at Para. [0198] discloses “navigation may be possible based on landmarks that are spaced apart by at least 50 meters, at least 100 meters, at least 500 meters, at least 1 kilometer, or at least 2 kilometers.”).
                               Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fridman as applied to claim 1 above, and further in view of  Schilling et al (US-20130173152-A1)(“Schilling”)
As per claim 15, Fridman discloses a system for vehicle localization using lane measurements with the use of a generated sparse map.  
Fridman does not explicitly disclose using a cost function to generate the shortest route for a navigation plan.
Schilling discloses generating map data that is useful to facilitate route planning between at least two points according to a predetermined cost function. See Abstract and Figure 19.
In particular, Schilling discloses dmax is a distance in the road graph of the geographic region that has a highest cost to reach in a cost function used to generate the shortest route (Schilling at Figure 18 and Para. [0651] discloses “indicates that the road segment BD is part of one low cost route from node B to the region in which the goal node is situated (as described elsewhere there may be other low cost routes in addition). The `0` 1801 indicates that the road segment BC is not part of any low cost route from node B to the region in which the goal node is situated.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include route planning between at least two points according to a predetermined cost function of Schilling in the map creation and 
As per claim 16, Fridman discloses a system for vehicle localization using lane measurements with the use of a generated sparse map.  
Fridman does not explicitly disclose using a cost function to generate a navigation plan that includes cost information.
Schilling discloses generating map data that is useful to facilitate route planning between at least two points according to a predetermined cost function. See Abstract and Figure 19.
Schilling discloses that  generating a map of the geographic region including the environment geometry data and the scaffold includes providing routable lanes from the road graph of the geographic region to the route planner along with cost information to generate a coverage plan through all the required lanes for the road graph and the route planner generates a set of routes that visits all lanes of the scaffold at least once in a manner that is optimized to minimize a total amount of driving required (Schilling at Para. [0302] which discloses “in FIG. 7a each node (eg 750) of the graph 751 that is being explored has a cost function associated therewith which identifies how the parameter being explored (eg time, fuel expended or the like) varies with time. The node 750 may be thought of as an origin 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include route planning between at least two points according to a predetermined cost function of Schilling in the map creation and updating from crowdsource data of Fridman, since constraining a navigation plan by such parameters as time or distance would insure a faster selection and would conserve computational resources. The motivation would be that the adding of additional information like a constraint would lower the computational requirements since the “sheer volume of data needed to store and update the map poses daunting challenges”. Fridman at Para. [0003].
As per claim 17, Fridman and Schilling disclose a system, wherein generating a map of the geographic region including the environment geometry data and the scaffold includes splitting the scaffold into routes that take a predetermined amount of time to run and that overlap every designated number of meters along a route (Schilling at Para. [0051] which discloses “calculating, for at least some navigable segments, information on at least one minimum cost route to that destination region; [0055] d) wherein the processing of a navigation segment includes the performance of a reverse search from the destination region back toward the navigable segment and includes substantially only navigable segments in the visibility area of the destination region; and [0056] e) generating the map data.”).
As per claim 18, Fridman and Schilling disclose a system, wherein each route generated by the route planner is a loop (Schiller at Para. [0201] discloses redundant loops 252, etc. have been deleted.” Further, Figure 18 shows the planned route as a loop.).
As per claim 19, Fridman and Schilling disclose a system, wherein generating a map of the geographic region including the environment geometry data and the scaffold includes identifying non-covered lanes that are at distances from overlap regions of routes that are greater than a predetermined maximum distance from the overlap regions of the routes (Schiller at Para. [0202] which discloses “navigable segments have been removed for which search acceleration data can subsequently be recovered; i.e. removing navigable segments have been removed from the network which form parts of the network that are sufficiently small according to some predetermined criterion and that may be disconnected from the rest of the network by removing a set of navigable segments that fulfils some further predetermined criterion.”), and
 the route planner rerunning a route plan with the non- covered lanes as required lanes and previously routed lanes as routable lanes and appending new routes generated for the non-covered lanes to the previously routed lanes (Schiller at Para. [0051] which discloses “determining, for a given destination region, the extent of a visibility area, comprising at least the coarser level region containing the destination region, by assessing whether regions close to the coarser level region containing the destination region should be added to the visibility area and adding those regions if the assessment is positive”.).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anirudh VISWANATHAN (US-20200201890-A1) discloses the building of a high definition map by combing a diverse source of sensor data about a road segment. See Abstract and Figure 7.  In particular, the application discloses that identified features from a second sensor data of a road segment are aligned with the identified features from the first sensor data. See Paragraphs [0057]-[0058].
Chen et al (US-20180188039-A1) discloses generating high definition maps from data of lower resolution sensors of   self-driving vehicles themselves as they drive around through their environments. See Figure 18 and Abstract.  In Figures 11-12 the application shows a system and a global process for piecewise alignment of sensor data to maintain the generated map current so as to control autonomous vehicles. 
Ian Cummings (US-20080120027-A1) discloses a loop based process for route finding and navigation.  See Figures 1-3 and Abstract.

                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661